330 S.W.3d 605 (2011)
STATE of Missouri, Respondent,
v.
Preston Kincaid WATTS, Appellant.
No. WD 71771.
Missouri Court of Appeals, Western District.
February 1, 2011.
J.D. Baker, Osceola, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: MARK D. PFEIFFER, Presiding Judge, and THOMAS H. NEWTON and ALOK AHUJA, Judges.

Order
PER CURIAM:
Preston Kincaid Watts appeals from the judgment of the Circuit Court of Bates County finding him guilty of the class B felony of driving while intoxicated and sentencing him to ten years in prison. On appeal, Watts argues that (1) there was insufficient evidence to support his conviction and (2) the sentence of ten years was in violation of the statutory sentencing guidelines. We disagree and affirm in this per curiam order. Rule 30.25(b).